DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-11, 13-15, 21 & 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2013/0004385).
Regarding claim 1, Lee et al. teach a measuring cartridge mountable on a measuring device that is rotatable about a rotating shaft, the measuring cartridge comprising: 
a sample input port (see annotated Fig. 2) capable of receiving a blood sample (¶ 0006); 
a separation chamber (see annotated Fig. 2), 
the separation chamber comprising: 
a first liquid storage part that is connected to the sample input port via a first flow path (see annotated Fig. 2), and 
a second liquid storage part having a width in a rotation direction around the rotating shaft larger than that of the first liquid storage part and having a closed space at an outward side of the cartridge, wherein the width of the second liquid storage part in the rotation direction increases as a distance from the rotating shaft increases (see annotated Fig. 2), 
wherein the sample input port, the first flow path, the first liquid storage part and the second liquid storage part are arranged in the recited order in a radial direction from an inward side to the outward side of the cartridge (see Fig. 2), and 
the first flow path is connected to the inward side of the first liquid storage part (see Fig. 2); and 
a receiving chamber connected to the first liquid storage part or the second liquid storage part via a second flow path that is narrowly shaped (see annotated Fig. 2), capable of moving the plasma component in the separation chamber to the receiving chamber by using capillary forces (i.e., “The microfluidic channel may be a tube such as a flexible tube or a capillary tube” ¶ 0044).  


    PNG
    media_image1.png
    889
    1119
    media_image1.png
    Greyscale

With regard to limitations in claims 1 & 12 (e.g., “[...] for separating the blood sample into a blood cell component and a plasma component by utilizing a centrifugal force through rotation about the rotating shaft”, “[...] a capillary phenomenon moves the plasma component in the separation chamber to the receiving chamber”, “[...] to stop a movement of the plasma component due to a capillary phenomenon”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations 

Regarding claims 2, 3, 5-11, 13-15, 21 & 22, Lee et al. teach:
2. The measuring cartridge according to claim 1, wherein the second flow path is connected to an inner wall of the second liquid storage part at the inward side (see annotated Fig. 2);  
3. The measuring cartridge according to claim 1, wherein the first liquid storage part and the second liquid storage part share a chamfered corner at a border thereof (see Fig. 2);
5. The measuring cartridge according to claim 1, wherein at least a part of the second flow path extends in a direction from the separation chamber toward the rotating shaft (see Fig. 2);
6. The measuring cartridge according to claim 1, wherein the second liquid storage part comprises a first area and a second area disposed at the inward side of the first area and in which the width in the rotation direction is smaller than the first area (see annotated Fig. 2);
7. The measuring cartridge according to claim 6, wherein the first liquid storage part is disposed at a position deviated in one direction of the rotation direction relative to the second area, and the second flow path is connected at the position of the second area on the side opposite to the direction relative to the first liquid storage part (see Fig. 2);  
8. The measuring cartridge according to claim 6, wherein the first area includes an inner wall at the inward side that extends to the second area (see Fig. 2);
9. The measuring cartridge according to claim 8, wherein the inner wall of the first area is longer than the inner wall of the second area to which the second flow path is connected in the rotation direction (see Fig. 2);  
10. The measuring cartridge according to claim 1, wherein the second flow path comprises at least first and second conduits, the first conduit having one end at the separation chamber and another end that is closer to the rotating shaft, the second conduit connected to the other end of the first conduit and the receiving chamber at position that is away from the rotating shaft than the another end (see annotated Fig. 2);  
11. The measuring cartridge according to claim 10, wherein an air introduction path capable of introducing air is connected to the second flow path (i.e., 
13. The measuring cartridge according to claim 1, wherein the second liquid storage part comprises a first inclined part that increases a thickness of a space in the second liquid storage part as a distance from the rotating shaft increases (see the width of the second liquid storage part (thickness of a space) increases in Fig. 2);
14. The measuring cartridge according to claim 1, wherein the second liquid storage part comprises a second inclined part that reduces a thickness of a space in the second liquid storage part as a distance from the rotating shaft increases (see the width of the second liquid storage part (thickness of a space) decreases in Fig. 2);  
15. The measuring cartridge according to claim 6, wherein the second liquid storage part includes, in the first area, a first inclined part that increases a thickness of the space in the second storage part as a distance increases from the rotating shaft (see Fig. 2);
21. The measuring cartridge according to claim 1, wherein a width of the second liquid storage part becomes larger as it extends outward with respect to the rotating shaft (see Fig. 2); and 
22. The measuring cartridge according to claim 1, wherein the second flow path is an only outlet connected to the second storage part (see Fig. 2).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 12, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0004385).
Regarding claim 4, Lee et al. do not explicitly teach the measuring cartridge according to claim 1, wherein the second flow path is connected to the first liquid storage part.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the second flow path is connected to the first liquid storage part to transfer the fluid at a desired volume.

Regarding claim 12, although Lee et al. teach the measuring cartridge comprises a valve (300), the reference fails to teach the measuring cartridge according to claim 10, wherein a valve resides on the receiving chamber side of the second conduit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place a valve on the receiving chamber side of the second conduit to control the flow of the fluid (¶ 0074).

Regarding claims 16 & 17, Lee et al. teach the measuring cartridge according to claim 1, wherein the second liquid storage part comprises a first inclined part that increases a thickness of a space in the second liquid storage part as a distance increases from the rotating shaft (see Fig. 2).  However, Lee et al. do not explicitly teach the measuring cartridge according to claim 6, wherein the second liquid storage part includes, in the second area, a second inclined part that reduces a thickness of the space in the second storage part as a distance increases from the 
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the second liquid storage part includes, in the second area, a second inclined part that reduces a thickness of the space in the second storage part as a distance increases from the rotating shaft; wherein the second liquid storage part comprises a second inclined part provided on a side closer to the rotating shaft relative to the first inclined part, that reduces the thickness of the space in the second liquid storage part as the distance increases from the rotating shaft, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  It is well known in the art where many design parameters are taken into consideration when determining the thickness of a storage/chamber of a microfluidic device (Lee et al. ¶ 0043, 0060-0063).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798